                        THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                    No. 5:19-CR-lll-D2



UNITED STATES OF AMERICA                    )
                                            )
              v.                            )            ORDER
                                            )
ANGEL CASTREJON                             )




       This Cause comes before the Court upon Defendant Angel Castrejon's motion to seal his

medical records, supmitted as Exhibit B to his Memorandum in Support of his Motion for

Compassionate Release. For good cause shown in said motion, Defendant's motion is

GRANTED and Exhibit B is· hereby sealed.

       SO ORDERED, this the _l{__ day of_=-J,__,\J=tJ~-t~____ 2021.




                                           ~ S C. DEVER III
                                           United States District Judge




         Case 5:19-cr-00111-D Document 561 Filed 06/11/21 Page 1 of 1
